- Filed by E3 Filing, Computershare 1-800-973-3274 - Full Company Name - Form TYPE Exhibit 99.2 PNI Digital Media Inc. Unaudited Condensed Consolidated Interim Financial Statements For the three and nine month periods ended June 30, 2013 NOTICE OF NO AUDITOR REVIEW OF INTERIM FINANCIAL STATEMENTS The accompanying unaudited condensed consolidated interim financial statements of PNI Digital Media Inc. (the “Company”) have been prepared by and are the responsibility of the Company’s management. The Company’s independent auditor has not performed a review of these financial statements in accordance with the standards established by the Canadian Institute of Chartered Accountants for a review of interim financial statements by an entity’s auditor. PNI Digital Media Inc. Condensed Consolidated Interim Statements of Financial Position Unaudited – Prepared by Management (expressed in Canadian dollars) Assets June 30, 2013 September 30, 2012 Current assets Cash and cash equivalents $ 1,801,452 $ 4,611,824 Accounts receivable 3,676,240 4,253,541 Prepaid expenses and other current assets 633,336 622,970 6,111,028 9,488,335 Property and equipment (note 8) 4,619,750 4,683,355 Deferred income tax asset 5,238,012 5,222,603 Intangible assets (note 9) 1,416,468 2,124 Goodwill 572,374 568,479 $ 17,957,632 $ 19,964,896 Liabilities Current liabilities Accounts payable and accrued liabilities $ 3,843,518 $ 4,390,437 Current portion of deferred revenue 365,267 318,107 Current portion of finance obligations (note 15, note 16) 338,941 - Purchase Consideration (note 6) 308,411 - 4,856,137 4,708,544 Deferred revenue 334,433 437,140 Finance obligations (note 15, note 16) 663,838 - Deferred income tax liability 528,668 - $ 6,383,076 $ 5,145,684 Shareholders’ Equity (note 10) Share capital $ 66,881,748 $ 66,817,352 Contributed surplus 19,370,021 19,334,098 Accumulated deficit (74,611,448 ) (71,135,021 ) Accumulated other comprehensive loss (65,765 ) (197,217 ) 11,574,556 14,819,212 $ 17,957,632 $ 19,964,896 Approved by the Board of Directors “Kyle Hall” Director “Peter Fitzgerald “ Director The accompanying notes are an integral part of these consolidated financial statements PNI Digital Media Inc. Condensed Consolidated Statements of (Loss) Income and Comprehensive (Loss) Income Unaudited – Prepared by Management (expressed in Canadian dollars) Three Months ended Nine Months Ended June 30, 2013 June 30, 2012 June 30, 2013 June 30, 2012 Revenue (note 12) $ 4,916,166 $ 5,684,509 $ 15,505,663 $ 17,640,111 Cost of sales 2,446,669 2,357,555 7,679,921 7,219,803 Gross Profit 2,469,497 3,326,954 7,825,742 10,420,308 Expenses Software development 2,806,044 2,444,446 7,518,631 6,880,736 General and administration 877,877 938,997 2,861,542 3,005,713 Sales and marketing 364,997 262,854 1,023,841 689,729 4,048,918 3,646,297 11,404,014 10,576,178 Loss from operations (1,579,421 ) (319,343 ) (3,578,272 ) (155,870 ) Foreign exchange loss (318,615 ) (7,673 ) (59,013 ) (57,111 ) Finance income 833 1,847 3,646 2,775 Finance costs (6,193 ) - (6,193 ) - Bargain purchase gain (note 6) 163,405 - 163,405 - (160,570 ) (5,826 ) 101,845 (54,336 ) Loss before income tax (1,739,991 ) (325,169 ) (3,476,427 ) (210,206 ) Deferred income tax recovery - 241,905 - 806,454 Income tax recovery - 241,905 - 806,454 (Loss) profit for the period (1,739,991 ) (83,264 ) (3,476,427 ) 596,248 Other comprehensive (loss) gain: Items subsequently classified to Statement of Comprehensive loss Translation of foreign operations 493,647 53,341 131,452 (89,107 ) Total comprehensive (loss) income for the period $ (1,246,344 ) $ (29,923 ) $ (3,344,975 ) $ 507,141 (Loss) earnings per share Basic $ (0.05 ) $ 0.00 (0.10 ) $ 0.02 Fully diluted $ 0.05 ) $ 0.00 (0.10 ) $ 0.02 The accompanying notes are an integral part of these consolidated financial statements PNI Digital Media Inc. Condensed Consolidated Statements of Changes in Equity Unaudited – Prepared by Management (expressed in Canadian dollars) Share Capital Accumulated Number of other Total Common Contributed Accumulated comprehensive Shareholders’ Shares Amount surplus deficit loss equity $ Balance September 30, 2012 $ $ ) $ ) $ Issuance of shares on vesting of RSUs and PSUs 41,549 64,396 (64,396 ) - Stock-based compensation recorded in net loss 100,319 100,319 Net loss (3,476,427 ) (3,476,427 ) Other comprehensive gain 131,452 131,452 $ Balance June 30, 2013 $ $ ) $ ) $ Share Capital Accumulated Number of other Total Common Contributed Accumulated comprehensive Shareholders’ Shares Amount surplus deficit loss equity Balance September 30, 2011 $ $ $ ) $ ) $ Issuance of shares on vesting of RSUs and PSUs 68,464 106,119 (106,119 ) - Issuance of shares held in escrow 178,500 290,952 (290,952 ) - Stock-based compensation recorded in net profit (loss) 30,359 30,359 Compensation expense re. acquisition of WorksMedia Limited 113,080 113,080 Net profit 596,248 596,248 Other comprehensive loss (89,107 ) (89,107 ) Reduction in share capital as a result of realizing the deferred tax expense associated with a portion of deductible share issue costs (291 ) (291 ) Balance June 30, 2012 $ $ $ ) $ ) $ The accompanying notes are an integral part of these consolidated financial statements PNI Digital Media Inc. Condensed Consolidated Statement of Cash Flow Unaudited – Prepared by Management (expressed in Canadian dollars) Three Months Ended Nine Months Ended June 30, 2013 June 30, 2012 June 30, 2013 June 30, 2012 Cash flows from operating activities Net loss for the period $ (1,739,991 ) $ (83,264 ) $ (3,476,427 ) $ 596,248 Items not affecting cash Amortization of property and equipment 428,578 430,712 1,242,062 1,253,165 Amortization of intangible assets 146,503 183,830 182,749 717,628 Stock-based compensation expense 62,281 (1,322 ) 100,319 143,439 Unrealized foreign exchange loss 327,159 40,542 99,409 75,529 Allowance for doubtful accounts - 13,798 3,337 46,496 Loss on disposal of property and equipment - - 480 - Loss on impairment of intangible asset - 168,466 - 168,466 Deferred income tax recovery - (241,905 ) - (806,454 ) Bargain purchase gain (163,405 ) - (163,405 ) - (938,875 ) 510,857 (2,011,476 ) 2,194,517 Net change in non-cash working capital Items (note 17) 188,185 (240,916 ) 183,268 1,192,162 (750,690 ) 269,941 (1,828,208 ) 3,386,679 Cash flows from investing activities Purchase of property and equipment (75,862 ) (346,045 ) (305,486 ) (621,774 ) Purchase of intangible assets (19,818 ) (81,040 ) (115,844 ) (921,896 ) Acquisition of Quarterhouse – net of cash received (494,857 ) - (494,857 ) - Proceeds on disposal of property and equipment - - 1,914 - (590,537 ) (427,085 ) (914,273 ) (1,543,670 ) Cash flows from financing activities Repayment of finance lease obligations (48,111 ) - (48,111 ) - (48,111 ) - (48,111 ) - Effect of changes in foreign exchange rates on cash and cash equivalents 33,149 (1,737 ) (19,780 ) (143,154 ) (Decrease) increase in cash and cash equivalents during the period (1,356,189 ) (158,881 ) (2,810,372 ) 1,699,855 Cash and cash equivalents - beginning of period 3,157,641 5,794,912 4,611,824 3,936,176 Cash and cash equivalents - end of period $ 1,801,452 $ 5,636,031 $ 1,801,452 $ 5,636,031 The accompanying notes are an integral part of these consolidated financial statements PNI Digital Media Inc. Notes to Condensed Consolidated Interim Financial Statements Unaudited – Prepared by Management (expressed in Canadian dollars) 1. Nature of operations PNI Digital Media Inc. is incorporated under the laws of the Province of British Columbia, Canada and is listed on the Toronto Stock Exchange (“TSX”) under the symbol PN and the OTC Bulletin Board under the symbol PNDMF. The address of the Company’s registered office is Suite 590, 425 Carrall Street, Vancouver, B.C. Canada, V6B 6E3. PNI Digital Media Inc. and its subsidiaries (together “the Company”) provide retailers transaction processing and order routing services through the operation of the PNI Digital Media Platform. The PNI Digital Media Platform connects consumer-ordered digital content, whether from online, in-store kiosks, desktop software or mobile phones, with retailers that have on-demand manufacturing capabilities for the production of personalized products such as photo prints, gifting products such as photo books and photo calendars, business cards and stationery. The Company’s online platform electronically connects the retailer and its customers through the internet and provides digital image delivery, hosting, transaction processing and storage. In addition, the Company provides the retailer with kiosk software which allows consumers to offload digital images from their digital media and order prints and gifting products within the retailer’s locations. The kiosk software is also connected to the Company’s online platform permitting customers in-store to order gifting products from the kiosk, which are then transmitted from the kiosk to a remote fulfillment facility via the online platform. 2. Basis of preparation and compliance These condensed consolidated interim financial statements for the three and nine months ended June 30, 2013 have been prepared in accordance with IAS 34, “Interim Financial Reporting ”. These condensed consolidated interim financial statements should be read in conjunction with the annual financial statements for the year ended September 30, 2012 which have been prepared in accordance with IFRS as issued by the International Accounting Standards Board (“IASB”). These statements take into account standards in effect as of June 30, 2013. These condensed consolidated interim financial statements were approved for issue on August 13, 2013. 3. Summary of significant accounting policies The significant accounting policies adopted are consistent with those of the previous financial year. Any subsequent changes to IFRS that are given effect in the Company’s annual consolidated financial statements for the year ending September 30, 2013 could result in a restatement of these condensed consolidated interim financial statements. The accounting policies adopted are consistent with those of the previous financial year except taxes on income in the interim periods are accrued using the tax rate that would be applicable to expected total annual profit or loss. PNI Digital Media Inc. Notes to Condensed Consolidated Interim Financial Statements Unaudited – Prepared by Management (expressed in Canadian dollars) a) Basis of measurement The condensed consolidated interim financial statements have been prepared under the historical cost convention. 4. Significant accounting estimate and judgements The preparation of interim financial statements requires management to make judgements, estimates and assumptions that affect the application of accounting policies and the reported amounts of assets and liabilities, income and expense. Actual results may differ from these estimates. In preparing these condensed consolidated interim financial statements, the significant judgements made by management in applying the accounting policies and the key sources of estimation uncertainty were the same as those that applied to the consolidated financial statements for the year ended September 30, 2012, except for estimates disclosed in note 6 in relation to the acquisition of QS Quarterhouse Software, Inc., (“Quarterhouse”). 5. Seasonality of operations Demand for photofinishing products is highly seasonal, with a significant proportion of recurring revenues being generated during the Company’s first fiscal (fourth calendar) quarter, ended December 31. Due to the seasonal nature of the Company’s business, the results of operations for any interim period are not necessarily indicative of the results of operations to be expected for the fiscal year. 6. Acquisition of Quarterhouse On April 11, 2013, the Company completed the acquisition of all of the outstanding shares of privately-held Quarterhouse an Austin, Texas based company that is a leading developer of web-based print on demand software for commercial printers and distributors. The initial focus for this asset will be on business printing. The Company expects that the highly customizable content management systems and automation tools from Quarterhouse will enable the Company to realize operational improvements and to target a wider range of eligible retailers, including strong regional retailers and multi-outlet franchisees. The first new partner on this technology was signed shortly after close of the acquisition. The equity purchase has been accounted for as a business combination, with the Company being identified as the acquirer. The results of the acquired Quarterhouse business are included in the Company’s results from operations from the closing date of April 11, 2013. From the date of acquisition, April 11, 2013, to June 30, 2013, the Company recognized revenue from Quarterhouse of $38,000, and a loss of $114,000. PNI Digital Media Inc. Notes to Condensed Consolidated Interim Financial Statements Unaudited – Prepared by Management (expressed in Canadian dollars) The aggregate upfront payment of US$500,000 was wholly comprised of cash. All direct costs of the acquisition have been expensed in the Company’s Statement of Operations in the period in which they are incurred. During the three and nine months ended June 30, 2013, the Company recorded $87,000 in acquisition-related expenses within general and administration expense. In addition to the purchase price, there is contingent consideration of up to US$500,000 and, which is eligible to be paid to the selling shareholders of Quarterhouse contingent on the achievement of specified sales and development targets over a one year-period, post-acquisition. US$353,775 of the contingent consideration has been included in the purchase price based on the present value of management’s best estimate of the probability that milestone events will be achieved. As of June 30, 2013, development milestones have been met, reducing the contingent purchase consideration to $308,411. The allocation of the purchase price disclosed hereunder has been based upon management’s preliminary estimates and certain assumptions with respect to the fair value increment associated with the assets (intangible assets and goodwill) acquired and liabilities (deferred income tax liabilities) assumed. The Company will continue to review information and perform further analysis prior to finalizing the allocation of the purchase price. The actual fair values of the assets and liabilities will be determined as of the date of acquisition and may differ materially from the amounts disclosed below in the preliminary purchase price allocation. The total purchase consideration has been allocated to the fair values of the assets acquired and liabilities assumed based on management’s best estimates and taking into account all available information at the time of the acquisition and at the time of preparation of these interim consolidated financial statements. The purchase consideration has been allocated on a preliminary basis to the net assets acquired as follows: In US$ Cash $ 13,966 Accounts receivable 67,788 Property and equipment 4,165 Intangible asset (acquired software) 1,435,000 Accrued liabilities (4,296 ) Deferred income tax liability (502,250 ) Fair value of net assets acquired $ 1,014,373 Bargain purchase gain (160,599 ) Purchase Consideration $ 853,774 This intangible asset has been determined to have a useful life of 3 years. The Company valued the software using a depreciated replacement cost methodology. This methodology as it relates to software, estimates the current costs to replicate the software on an “as is” basis, assuming no enhancements or technological improvements. As the value of the assets acquired, particularly the acquired software, was in excess of the purchase consideration, the acquisition resulted in a bargain purchase gain of $160,599. In the three PNI Digital Media Inc. Notes to Condensed Consolidated Interim Financial Statements Unaudited – Prepared by Management (expressed in Canadian dollars) and nine months ended June 30, 2013, the Company recorded $125,874 of amortization of these acquired intangible assets within cost of sales. The following table discloses the revenue and loss of the combined entity for the current reporting period as though the acquisition date for the business combination occurred during the year had been as of October 1, 2012. Nine Months Ended Description PNI Quarterhouse Pro-forma Revenue $ 15,467,960 $ 180,432 $ 15,648,392 Cost of sales 7,677,530 8,227 7,685,757 Software development 7,404,302 212,452 7,616,754 General and administration 2,827,540 89,470 2,917,010 Sales and marketing 1,023,335 520 1,023,855 Loss from operations $ (3,464,747 ) $ (130,237 ) $ (3,594,984 ) 7. Cost of sales and operating expenses: Within cost of sales and operating expenses, the Company includes charges relating to amortization of plant and equipment, amortization of intangible assets and share-based compensation. These costs are identified below in their relevant statement operations caption. For the three months ended June 30, 2013 Per statement of Amortization of Amortization of Loss on disposal Share-based Excluding operations property and intangible assets of property and compensation amortization and equipment equipment share-based compensation Cost of sales $ 2,446,669 388,059 145,106 - 2,230 $ 1,911,274 Operating expenses Software development 2,806,044 33,829 1,195 - 12,821 2,758,199 General and administration 877,877 3,565 140 - 43,713 830,459 Sales and marketing 364,997 3,125 62 - 3,517 358,293 Total operating expenses $ 4,048,918 40,519 1,397 - 60,051 $ 3,946,951 $ 6,495,587 428,578 146,503 - 62,281 $ 5,858,225 For the three months ended June 30, 2012 Per statement of Amortization Amortization Loss on Impairment Share-based Excluding operations of property of intangible disposal of intangible compensation amortization and and assets property and assets share-based equipment equipment compensation Cost of sales $ 2,357,555 355,963 183,830 - 168,466 837 $ 1,648,459 Operating expenses Software development 2,444,446 60,797 - - - (475 ) 2,384,124 PNI Digital Media Inc. Notes to Condensed Consolidated Interim Financial Statements Unaudited – Prepared by Management (expressed in Canadian dollars) General and administration 938,997 7,589 - - - 34 931,374 Sales and marketing 262,854 6,363 - - - (1,718 ) 258,209 Total operating expenses $ 3,646,297 74,749 - - - (2,159 ) $ 3,573,707 $ 6,003,852 430,712 183,830 - 168,466 (1,322 ) $ 5,222,166 For the nine months ended June 30, 2013 Per statement of Amortization of Amortization of Loss on disposal Share-based Excluding operations property and intangible assets of property and compensation amortization and equipment equipment share-based compensation Cost of sales $ 7,679,921 1,076,680 180,884 - 4,227 $ 6,418,130 Operating expenses Software development 7,518,631 138,635 1,663 - 10,400 7,367,933 General and administration 2,861,542 15,102 140 - 77,990 2,768,310 Sales and marketing 1,023,841 11,645 62 480 7,702 1,003,952 Total operating expenses 11,404,014 165,382 1,865 480 96,092 $ 11,140,195 $ 19,083,935 1,242,062 182,749 480 100,319 $ 17,558,325 For the nine months ended June 30, 2012 Per statement of Amortization Amortization Loss on Impairment Share-based Excluding operations of property of intangible disposal of intangible compensation amortization and and assets property and assets share-based equipment equipment compensation Cost of sales $ 7,219,803 1,051,402 717,628 - 168,466 2,374 $ 5,279,933 Operating expenses Software development 6,880,736 167,565 - - - 27,578 6,685,593 General and administration 3,005,713 19,408 - - - 114,198 2,872,107 Sales and marketing 689,729 14,790 - - - (711 ) 675,650 Total operating expenses $ 10,576,178 201,763 - - - 141,065 $ 10,233,350 $ 17,795,981 1,253,165 717,628 - 168,466 143,439 $ 15,513,283 8. Property and equipment October 1, 2012 to June 30, 2013 Furniture and Computer office Leasehold equipment equipment improvements Total Cost As at October 1, 2012 $ 17,159,448 $ 406,577 $ 243,962 $ Additions 1,170,820 10,038 - Disposals / write-offs (2,425 ) - - ) Currency translation adjustments 1,790 26 - As at June 30, 2013 $ 18,329,633 $ 416,641 $ 243,962 $ Accumulated Amortization As at October 1, 2012 $ 12,657,005 $ 303,808 $ 165,819 $ Amortization 1,194,525 15,601 31,966 Disposals / write-offs (30 ) - - ) PNI Digital Media Inc. Notes to Condensed Consolidated Interim Financial Statements Unaudited – Prepared by Management (expressed in Canadian dollars) Currency translation adjustments 1,766 26 - As at June 30, 2013 $ 13,853,266 $ 319,435 $ 197,785 $ Carrying value – October 1, 2012 $ 4,502,443 $ 102,769 $ 78,143 $ Carrying value – June 30, 2013 $ 4,476,367 $ 97,206 $ 46,177 $ October 1, 2011 to September 30, 2012 Furniture Computer and office Leasehold equipment equipment improvements Total Cost As at October 1, 2011 $ 15,878,073 $ 401,750 $ 181,718 $ Additions 1,284,842 4,883 62,244 Disposals / write-offs - Currency translation adjustments (3,467 ) (56 ) - ) As at September 30, 2012 $ 17,159,448 $ 406,577 $ 243,962 $ Accumulated Amortization As at October 1, 2011 $ 10,903,337 $ 278,779 $ 139,275 $ Amortization 1,757,099 25,082 26,544 Disposals / write-offs - Currency translation adjustments (3,431 ) (53 ) - ) As at September 30, 2012 $ 12,657,005 $ 303,808 $ 165,819 $ Carrying value – October 1, 2011 $ 4,974,736 $ 122,971 $ 42,443 $ Carrying value – September 30, 2012 $ 4,502,443 $ 102,769 $ 78,143 $ 9. Intangible assets October 1, 2012 to June 30, 2013 Acquired Customer Internal use software relationships software Total Cost As at October 1, 2012 $ 3,800,421 $ 6,795,803 $ 695,387 $ Additions 1,523,967 - 73,158 Disposals / write-offs - Impairments - Currency translation adjustments 26,040 10,660 19 As at June 30, 2013 $ 5,350,428 $ 6,806,463 $ 768,564 $ Accumulated Amortization As at October 1, 2012 $ 3,800,421 $ 6,795,803 $ 693,263 $ Amortization 127,179 - 55,570 PNI Digital Media Inc. Notes to Condensed Consolidated Interim Financial Statements Unaudited – Prepared by Management (expressed in Canadian dollars) Disposals / write-offs - Impairments - Currency translation adjustments 26,076 10,660 15 As at June 30, 2013 $ 3,953,676 $ 6,806,463 $ 748,848 $ Carrying value – October 1, 2012 $ - $ - $ 2,124 $ 2,124 Carrying value – June 30, 2013 $ 1,396,752 $ - $ 19,716 $ 1,416,468 October 1, 2011 to September 30, 2012 Acquired Customer Internal use software relationships software Total Cost As at October 1, 2011 $ 3,856,324 $ 6,818,688 $ 446,126 $ 11,121,138 Additions - - 958,464 958,464 Disposals / write-offs - - (168,466 ) (168,466 ) Impairments - - (540,737 ) (540,737 ) Currency translation adjustments (55,903 ) (22,885 ) - (78,788 ) As at September 30, 2012 $ 3,800,421 $ 6,795,803 $ 695,387 $ 11,291,611 Accumulated Amortization As at October 1, 2011 $ 3,750,048 $ 6,599,419 $ 91,234 $ Amortization 104,638 215,891 602,029 Disposals / write-offs - Impairments - Currency translation adjustments (54,265 ) (19,507 ) - ) As at September 30, 2012 $ 3,800,421 $ 6,795,803 $ 693,263 $ Carrying value – October 1, 2011 $ 106,276 $ 219,269 $ 354,892 $ 680,437 Carrying value – September 30, 2012 $ - $ - $ 2,124 $ 2,124 Share capital and stock options a) Authorized Unlimited number of common shares without par value Unlimited number of preferred shares without par value As at June 30, 2013, the Company had 34,299,471 common shares issued and outstanding. There are no preferred shares issued or outstanding at June 30, 2013 (September 30, 2012: nil). PNI Digital Media Inc. Notes to Condensed Consolidated Interim Financial Statements Unaudited – Prepared by Management (expressed in Canadian dollars) b) Options The Company provides stock options to directors and certain employees of the Company pursuant to a stock option plan (the “Plan”). The Plan authorizes a maximum of 10% (3,429,947) of the Company’s issued and outstanding common shares to be reserved for issuance. The term of the options granted under the plan is five years and options are subject to various vesting requirements. The following table summarizes activity under the Company’s stock option plan since September 30, 2012: Number of Average options exercise price Balance, September 30, 2012 (1,032,000 options exercisable) 2,232,000 $ 1.07 Granted 1,850,000 0.29 Expired & Forfeited (1,309,500 ) 1.24 Balance, June 30, 2013 (413,884 options exercisable) 2,772,500 $ 0.47 The fair value of each stock option is estimated on the date of grant using the Black-Scholes option pricing model. Market price is defined in Part 1 of the TSX Company Manual as the five-day volume weighted average trading price. The following table provides the weighted average grant-date fair value and the weighted average assumptions used in applying the Black-Scholes option pricing model for grants made between October 1, 2012 and June 30, 2013, as well as for the twelve month period ended September 30, 2012: Nine months ending Twelve months ending September Description June 30, 2013 30, 2012 Exercise price $ 0.29 $ 0.47 Market price on date of grant 0.29 0.47 Expected forfeiture rate 14.49% 2.7% Expected volatility 67.96% 59.14% - 61.85% Risk-free interest rate 1.13% 1.18% Expected life (years) 4.05 4.46 Expected dividend yield 0% 0% Weighted average grant-date fair value ($ per share) $ 0.16 $ 0.21 The total fair value of stock options granted during the three and nine months ended June 30, 2013 was $232,354 (2012: $nil) and $303,576 (2012: $nil), respectively. During the three and nine months ended June 30, 2013, the Company recognized compensation expense on options of $62,281 (2012: $6,588) and $100,319 (2012: $8,180). PNI Digital Media Inc. Notes to Condensed Consolidated Interim Financial Statements Unaudited – Prepared by Management (expressed in Canadian dollars) Segment information The Company provides our retail partners with transaction processing and routing orders for customized digital content and all sales are made in this segment. The Company’s sales by geographical area are as follows: Three Months Ended Nine Months Ended Description June 30, 2013 June 30, 2012 June 30, 2013 June 30, 2012 Canada $ 987,142 $ 973,079 $ 3,262,767 $ 3,323,581 United States $ 3,567,942 $ 3,513,598 $ 10,809,560 $ 10,822,415 United Kingdom $ 282,045 $ 1,149,348 $ 1,270,672 $ 3,327,478 Other $ 79,037 $ 48,484 $ 162,664 $ 166,637 Total $ 4,916,166 $ 5,684,509 $ 15,505,663 $ 17,640,111 Revenue is attributed to the geographic location of the Company’s customer. As at June 30, 2013 and September 30, 2012, the Company’s assets and liabilities by geographical location are as follows: Canada United Kingdom United States Total June 30, 2013 Assets Property and equipment $ 4,597,601 $ 4,526 $ 17,623 $ 4,619,750 Goodwill and intangible assets $ 18,290 $ 573,800 $ 1,396,752 $ 1,988,842 Deferred income tax asset $ 2,973,694 $ 2,264,318 $ - $ 5,238,012 Liabilities Accounts payable and accrued liabilities $ 3,432,117 $ 398,985 $ 12,416 $ 3,843,518 Deferred revenue $ 588,517 $ 108,973 $ 2,210 $ 699,700 Deferred income tax liability $ - $ - $ 528,668 $ 528,668 Purchase consideration $ - $ - $ 308,411 $ 308,411 Finance lease obligations $ 1,002,779 $ - $ - $ 1,002,779 September 30, 2012 Assets Property and equipment $ 4,675,595 $ 7,760 $ - $ 4,683,355 Goodwill and intangible assets $ - $ 570,603 $ - $ 570,603 Liabilities Accounts payable and accrued liabilities $ 3,294,864 $ 1,095,573 $ - $ 4,390,437 Deferred revenue $ 614,242 $ 141,005 $ - $ 755,247 PNI Digital Media Inc. Notes to Condensed Consolidated Interim Financial Statements Unaudited – Prepared by Management (expressed in Canadian dollars) Revenue Three Months Ended Nine Months Ended Description June 30, 2013 June 30, 2012 June 30, 2013 June 30, 2012 Transaction fees $ 3,820,338 $ 4,361,343 $ 12,199,112 $ 13,800,246 Software licenses and installation fees 239,698 530,672 788,355 1,547,292 Membership fees 414,918 445,281 1,245,435 1,329,439 Professional fees 30,274 69,723 157,565 206,536 Archive fees 410,938 277,490 1,115,196 756,598 Total $ 4,916,166 $ 5,684,509 $ 15,505,663 $ 17,640,111 Major customers representing 10% or more of the Company’s sales for the period are as follows: Three Months Ended Nine Months Ended Description June 30, 2013 June 30, 2012 June 30, 2013 June 30, 2012 $ Customer A 1,393,496 1,338,329 4,375,711 4,477,197 Customer B 840,761 707,345 2,509,951 2,180,646 Customer C 184,772 871,290 808,539 2,343,590 Customer D 2,100,852 2,296,054 6,499,927 7,141,022 Related Party Transactions During the three and nine months ended June 30, 2013, the Company incurred legal fees of $86,410 (2012: $34,049) and $272,315 (2012: $117,197), respectively, for services provided by McMillan LLP, a law firm of which the Corporate Secretary of the Company is a partner. Accounts payable and accrued liabilities at June 30, 2013 included $47,343 (September 30, 2012: $31,245) related to these services. During the three and nine months ended June 30, 2013, the Company incurred consulting fees of $15,497 (2012: $15,330) and $46,502 (2012: $43,969), respectively, for services provided by Digital Photoworks, a company of which a Director of the Company controls. The Company does not have any outstanding accounts payable or accrued liabilities as at June 30, 2013 related to this company (September 30, 2012: $nil). During the three and nine months ended June 30, 2013, the Company generated revenue of $1,822 (2012: $2,391) and $4,739 (2012: $5,921), respectively, relating to transaction fees, software license and installation fees, and membership fees from a customer, Extrafilm, of which a Director of the Company controls. Accounts receivable as at June 30, 2013 included $3,864 (September 30, 2012: $2,581) related to these services. The Company shares its UK premises with another company, Works Unit Ltd., of which a former Officer is a director. During the three and nine months ended June 30, 2013, the Company was recharged its proportional share of office running costs totalling $48,006 PNI Digital Media Inc. Notes to Condensed Consolidated Interim Financial Statements Unaudited – Prepared by Management (expressed in Canadian dollars) (2012: $53,276) and $142,350 (2012: $155,080), respectively, by this related party. During the three and nine months ended June 30, 2013, the Company did not incur expenses relating to the use of the software development services of this company (Period ended September 30, 2012: $55,940). The Company does not have any outstanding accounts payable as at June 30, 2013 (September 30, 2012: $nil) related to these services and cost recharges. All amounts charged were recorded at the amount of consideration established and agreed to by the related parties and having normal trade terms. Compensation of key management Key management includes the Company’s directors, and members of the executive team. Compensation awarded to key management included: Three Months Ended Nine Months Ended Description June 30, 2013 June 30, 2012 June 30, 2013 June 30, 2012 Salaries, director fees and short-term employee benefits $ 412,487 $ 360,376 $ 1,230,459 $ 1,074,033 Share-based payments 69,586 893 105,756 29,419 Termination benefits - - 66,667 168,750 Total $ 482,073 $ 361,269 $ 1,402,882 $ 1,272,202 Commitments and Contingencies a) Commitments The contractual obligations and payments due as at June 30, 2013 are as follows: Payments due by period Total Less than 1 1-3 3-5 year years years Equipment lease $ 1,059,644 $ 371,131 $ 371,131 $ 317,382 Property leases 2,714,810 491,953 1,082,236 1,140,621 Other service agreements 4,377,528 1,800,689 2,498,577 78,262 $ 8,151,982 $ 2,663,773 $ 3,951,944 $ 1,536,265 b) Contingencies From time to time the Company may be involved in various litigation matters. In addition, the Company has contractual indemnification obligations as part of certain of our retailer PNI Digital Media Inc. Notes to Condensed Consolidated Interim Financial Statements Unaudited – Prepared by Management (expressed in Canadian dollars) agreements. Any losses that may arise as a result of these binding legal arrangements may be material to the consolidated financial statements. On March 7, 2013, CreateAds LLC filed a complaint for alleged patent infringement against various customers of PNI filed in the U.S. District Court for the District of Delaware. The complaint asserts infringement of U.S. Patent No. 5,535,320, which claim among others things a method of generating a representation of a visual design and applying it to various advertising materials. The complaint asserts that PNI’s customer directly or indirectly infringes the patent without providing any details concerning the alleged infringement, and it seeks unspecified damages. The Company believes the suit is without merit. To date, the Company is still investigating the matters to determine its potential impact. No adjustment has been made in the financial statements as a result of this matter. On January 4, 2013, Express Card Systems, LLC filed a complaint for alleged patent infringement against various customers of PNI in the Eastern District of Texas, Tyler Division. The complaint asserts infringement of U.S. Patents Nos., 5,748,484 and 5,552,994, which claim among other things a system for printing social expression cards in response to electronically transmitted orders. The complaint asserted that PNI’s customers directly or indirectly infringes the patents without providing any details concerning the alleged infringement. In the three months ended June 30, 2013, PNI settled the complaint on behalf of all customers for US$122,500, in exchange for the plaintiffs dismissing all claims against the Company and its customers which was included in cost of sales. Bank Facility In March 2011, the Company entered into a Credit Agreement with its bank (the “Bank”) which provides the Company with two separate credit facilities, being a $750,000 revolving demand facility (“Revolving Demand Facility) and a $1,500,000 reducing facility by way of Leases (“Lease Facility”). The two credit facilities and all other obligations of the Company to the Bank are secured by way of a General Security Agreement between the Bank and the Company, constituting a first ranking security interest in all personal property of the Company. The Revolving Demand Facility bears interest at a rate of Bank prime + 1.50% and contains a financial covenant requiring not to exceed a borrowing limit of 67% of good Canadian and US Accounts receivable less potential prior-ranking claims which include items such as sales and excise taxes, payroll liabilities, and overdue rent, property and business taxes. The Company has not drawn any amount with respect to the Revolving Demand Facility. During the three months ended June 30, 2013 the Company had utilized $608,641 (2012: $0) of the Lease Facility to finance the acquisition of computer equipment purchased during the three month’s ended June 30, 2013. Supplementary cash flow information Net change in non-cash working capital items PNI Digital Media Inc. Notes to Condensed Consolidated Interim Financial Statements Unaudited – Prepared by Management (expressed in Canadian dollars) Three Months Ended Nine Months Ended Description June 30, 2013 June 30, 2012 June 30, 2013 June 30, 2012 Accounts receivable $ (329,585 ) $ 86,540 $ 641,085 $ 132,091 Prepaid expenses and other current assets (83,139 ) (140,292 ) (8,644 ) (150,194 ) Accounts payable and accrued liabilities 602,255 (109,738 ) (408,153 ) 691,848 Changes in deferred revenue (16,384 ) (77,426 ) (56,058 ) 518,417 Changes in deferred rent 15,038 - 15,038 - Total $ 188,185 $ (240,916 ) $ 183,268 $ 1,192,162
